
	
		112th CONGRESS
		2d Session
		S. 1855
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Public Health Service Act to
		  reauthorize various programs under the Pandemic and All-Hazards Preparedness
		  Act.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Pandemic and All-Hazards Preparedness
			 Act Reauthorization of 2011.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Strengthening national
				preparedness and response for public health emergencies
					Sec. 101. National Health
				Security Strategy.
					Sec. 102. Assistant Secretary
				for Preparedness and Response.
					Sec. 103. National Advisory
				Committee on Children and Disasters.
					Sec. 104. Modernization of the
				National Disaster Medical System.
					Sec. 105. Continuing the role
				of the Department of Veterans Affairs.
					TITLE II—Optimizing State and
				local all-hazards preparedness and response
					Sec. 201. Improving State and
				local public health security.
					Sec. 202. Hospital preparedness
				and medical surge capacity.
					Sec. 203. Enhancing situational
				awareness and biosurveillance.
					TITLE III—Enhancing medical
				countermeasure review
					Sec. 301. Special protocol
				assessment.
					Sec. 302. Authorization of
				medical products for use in emergencies.
					Sec. 303.
				Definitions.
					Sec. 304. Enhancing medical
				countermeasure activities.
					Sec. 305. Regulatory management
				plans.
					Sec. 306. Report.
					Sec. 307. Pediatric medical
				countermeasures.
					TITLE IV—Accelerating medical
				countermeasure advanced research and development
					Sec. 401.
				BioShield.
					Sec. 402. Biomedical Advanced
				Research and Development Authority.
					Sec. 403. Strategic National
				Stockpile.
					Sec. 404. National Biodefense
				Science Board.
				
			IStrengthening national preparedness and
			 response for public health emergencies
			101.National Health Security Strategy
				(a)In generalSection 2802 of the Public Health Service
			 Act (42 U.S.C. 300hh–1) is amended—
					(1)in subsection (a)(1), by striking
			 2009 and inserting 2014; and
					(2)in subsection (b)—
						(A)in paragraph (3)—
							(i)in the matter preceding subparagraph
			 (A)—
								(I)by striking facilities), and trauma
			 care and inserting facilities and which may include dental
			 health facilities), and trauma care, critical care,; and
								(II)by inserting (including related
			 availability, accessibility, and coordination) after public
			 health emergencies;
								(ii)in subparagraph (A), by inserting
			 and trauma after medical;
							(iii)in subparagraph (D), by inserting
			 (which may include such dental health assets) after
			 medical assets;
							(iv)by adding at the end the following:
								
									(F)Optimizing a coordinated and flexible
				approach to the medical surge capacity of hospitals, other healthcare
				facilities, and trauma care (which may include trauma centers) and emergency
				medical
				systems.
									;
							(B)in paragraph (4)—
							(i)in subparagraph (A), by inserting ,
			 including the unique needs and considerations of individuals with
			 disabilities, after medical needs of at-risk
			 individuals; and
							(ii)in subparagraph (B), by inserting
			 the before purpose of this section; and
							(C)by adding at the end the following:
							
								(7)Countermeasures
									(A)Promoting strategic initiatives to advance
				countermeasures to diagnose, mitigate, prevent, or treat harm from any
				biological agent or toxin, chemical, radiological, or nuclear agent or agents,
				whether naturally occurring, unintentional, or deliberate.
									(B)For purposes of this paragraph the term
				countermeasures has the same meaning as the terms qualified
				countermeasures under section 319F–1, qualified pandemic and
				epidemic products under section 319F–3, and security
				countermeasures under section 319F–2.
									(8)Medical and public health community
				resiliencyStrengthening the
				ability of States, local communities, and tribal communities to prepare for,
				respond to, and be resilient in the event of public health emergencies, whether
				naturally occurring, unintentional, or deliberate by—
									(A)optimizing alignment and integration of
				medical and public health preparedness and response planning and capabilities
				with and into routine daily activities; and
									(B)promoting familiarity with local medical
				and public health
				systems.
									.
						(b)At-Risk individualsSection 2814 of the Public Health Service
			 Act (42 U.S.C. 300hh–16) is amended—
					(1)by striking paragraphs (5), (7), and
			 (8);
					(2)by redesignating paragraphs (1) through (4)
			 as paragraphs (2) through (5), respectively;
					(3)by inserting before paragraph (2) (as so
			 redesignated), the following:
						
							(1)monitor emerging issues and concerns as
				they relate to medical and public health preparedness and response for at-risk
				individuals in the event of a public health emergency declared by the Secretary
				under section
				319;
							;
					(4)in paragraph (2) (as so redesignated), by
			 striking National Preparedness goal and inserting
			 preparedness goals, as described in section 2802(b),; and
					(5)by inserting after paragraph (6), the
			 following:
						
							(7)disseminate and, as appropriate, update
				novel and best practices of outreach to and care of at-risk individuals before,
				during, and following public health emergencies in as timely a manner as is
				practicable, including from the time a public health threat is identified;
				and
							(8)ensure that public health and medical
				information distributed by the Department of Health and Human Services during a
				public health emergency is delivered in a manner that takes into account the
				range of communication needs of the intended recipients, including at-risk
				individuals.
							.
					102.Assistant Secretary for Preparedness and
			 ResponseSection 2811 of the
			 Public Health Service Act (42 U.S.C. 300hh–10) is amended—
				(1)in subsection (b)(4), by adding at the end
			 the following:
					
						(D)Policy coordination and strategic
				directionProvide integrated
				policy coordination and strategic direction with respect to all matters related
				to Federal public health and medical preparedness and execution and deployment
				of the Federal response for public health emergencies and incidents covered by
				the National Response Plan developed pursuant to section 502(6) of the Homeland
				Security Act of 2002, or any successor plan, before, during, and following
				public health
				emergencies.
						;
				(2)by striking subsection (c) and inserting
			 the following:
					
						(c)FunctionsThe Assistant Secretary for Preparedness
				and Response shall—
							(1)have authority over and responsibility
				for—
								(A)the National Disaster Medical System (in
				accordance with section 301 of the Pandemic and All-Hazards Preparedness
				Act);
								(B)the Hospital Preparedness Cooperative
				Agreement Program pursuant to section 319C–2;
								(C)the Medical Reserve Corps pursuant to
				section 2813;
								(D)the Emergency System for Advance
				Registration of Volunteer Health Professionals pursuant to section 319I;
				and
								(E)administering grants and related
				authorities related to trauma care under parts A through C of title XII, such
				authority to be transferred by the Secretary from the Administrator of the
				Health Resources and Services Administration to such Assistant
				Secretary;
								(2)exercise the responsibilities and
				authorities of the Secretary with respect to the coordination of—
								(A)the Public Health Emergency Preparedness
				Cooperative Agreement Program pursuant to section 319C–1;
								(B)the Strategic National Stockpile;
				and
								(C)the Cities Readiness Initiative;
								(3)align and coordinate medical and public
				health grants and cooperative agreements as applicable to preparedness and
				response activities authorized under this Act, to the extent possible,
				including program requirements, timelines, and measurable goals, and in
				coordination with the Secretary of Homeland Security, to—
								(A)optimize and streamline medical and public
				health preparedness capabilities and the ability of local communities to
				respond to public health emergencies;
								(B)minimize duplication of efforts with regard
				to medical and public health preparedness and response programs; and
								(C)gather and disseminate best practices among
				grant and cooperative agreement recipients, as appropriate;
								(4)carry out drills and operational exercises,
				in coordination with the Department of Homeland Security, the Department of
				Defense, the Department of Veterans Affairs, and other applicable Federal
				departments and agencies, as necessary and appropriate, to identify, inform,
				and address gaps in and policies related to all-hazards medical and public
				health preparedness, including exercises based on—
								(A)identified threats for which
				countermeasures are available and for which no countermeasures are available;
				and
								(B)unknown threats for which no
				countermeasures are available; and
								(5)assume other duties as determined
				appropriate by the Secretary.
							;
				and
				(3)by adding at the end the following:
					
						(d)National security priorityThe Secretary, acting through the Assistant
				Secretary for Preparedness and Response, shall on a periodic basis conduct
				meetings, as applicable and appropriate, with the Assistant to the President
				for National Security Affairs to provide an update on, and discuss, medical and
				public health preparedness and response activities pursuant to this Act and the
				Federal Food, Drug, and Cosmetic Act, including progress on the development,
				approval, clearance, and licensure of medical countermeasures.
						(e)Public Health Emergency Medical
				Countermeasures Enterprise Strategy and Implementation Plan
							(1)In generalNot later than 180 days after the date of
				enactment of this subsection, and every other year thereafter, the Secretary,
				acting through the Assistant Secretary for Preparedness and Response and in
				consultation with the Director of the Biomedical Advanced Research and
				Development Authority, the Director of the National Institutes of Health, the
				Director of the Centers for Disease Control and Prevention, and the
				Commissioner of the Food and Drug Administration, shall develop and submit to
				the appropriate committees of Congress a coordinated strategy and accompanying
				implementation plan for medical countermeasures to address chemical,
				biological, radiological, and nuclear threats. Such strategy and plan shall be
				known as the Public Health Emergency Medical Countermeasures Enterprise
				Strategy and Implementation Plan.
							(2)RequirementsThe plan under paragraph (1) shall—
								(A)consider and reflect the full spectrum of
				medical countermeasure-related activities, including research, advanced
				research, development, procurement, stockpiling, deployment, and
				distribution;
								(B)identify and prioritize near-term,
				mid-term, and long-term priority qualified and security countermeasure (as
				defined in sections 319F–1 and 319F–2) needs and goals of the Federal
				Government according to chemical, biological, radiological, and nuclear threat
				or threats;
								(C)identify projected timelines, anticipated
				funding allocations, benchmarks, and milestones for each medical countermeasure
				priority under subparagraph (B), including projected needs with regard to
				replenishment of the Strategic National Stockpile;
								(D)be informed by the recommendations of the
				National Biodefense Science Board pursuant to section 319M;
								(E)report on advanced research and development
				awards and the date of the issuance of contract awards, including awards made
				through the special reserve fund (as defined in section 319F–2(c)(10));
								(F)identify progress made in meeting the
				goals, benchmarks, and milestones identified under subparagraph (C) in plans
				submitted subsequent to the initial plan;
								(G)identify the progress made in meeting the
				medical countermeasure priorities for at-risk individuals, (as defined in
				2802(b)(4)(B)), as applicable under subparagraph (B), including with regard to
				the projected needs for related stockpiling and replenishment of the Strategic
				National Stockpile; and
								(H)be made publicly available.
								(3)GAO report
								(A)In generalNot later than 1 year after the date on
				which a Public Health Emergency Medical Countermeasures Enterprise Strategy and
				Implementation Plan under this subsection is issued by the Secretary, the
				Government Accountability Office shall conduct an independent evaluation and
				submit to the appropriate committees of Congress a report concerning such
				strategy and implementation plan.
								(B)ContentThe report described in subparagraph (A)
				shall review and assess—
									(i)the near-term, mid-term, and long-term
				medical countermeasure needs and identified priorities of the Federal
				Government pursuant to subparagraphs (A) and (B) of paragraph (2);
									(ii)the activities of the Department of Health
				and Human Services with respect to advanced research and development pursuant
				to section 319L; and
									(iii)the progress made toward meeting the goals,
				benchmarks, and milestones identified in the Public Health Emergency Medical
				Countermeasures Enterprise Strategy and Implementation Plan under this
				subsection.
									(f)Internal multiyear planning
				processThe Secretary shall
				develop, and update on an annual basis, a coordinated 5-year budget plan based
				on the medical countermeasure priorities and goals described in subsection (e).
				Each such plan shall—
							(1)include consideration of the entire medical
				countermeasures enterprise, including—
								(A)basic research, advanced research and
				development;
								(B)approval, clearance, licensure, and
				authorized uses of products; and
								(C)procurement, stockpiling, maintenance, and
				replenishment of all products in the Strategic National Stockpile;
								(2)include measurable outputs and outcomes to
				allow for the tracking of the progress made toward identified goals;
							(3)identify medical countermeasure life-cycle
				costs to inform planning, budgeting, and anticipated needs within the continuum
				of the medical countermeasure enterprise consistent with section 319F–2;
				and
							(4)be made available to the appropriate
				committees of Congress upon request.
							(g)Interagency Coordination PlanNot later than 1 year after the date of
				enactment of this subsection, the Secretary, in coordination with the Secretary
				of Defense, shall submit to the appropriate committees of Congress a report
				concerning the manner in which the Department of Health and Human Services is
				coordinating with the Department of Defense regarding countermeasure activities
				to address chemical, biological, radiological, and nuclear threats. Such report
				shall include information with respect to—
							(1)the research, advanced research,
				development, procurement, stockpiling, and distribution of countermeasures to
				meet identified needs; and
							(2)the coordination of efforts between the
				Department of Health and Human Services and the Department of Defense to
				address countermeasure needs for various segments of the population.
							(h)Protection of national
				securityIn carrying out
				subsections (e), (f), and (g), the Secretary shall ensure that information and
				items that could compromise national security are not
				disclosed.
						.
				103.National Advisory Committee on Children and
			 DisastersSubtitle B of title
			 XXVIII of the Public Health Service Act (42 U.S.C. 300hh et seq.) is amended by
			 inserting after section 2811 the end the following:
				
					2811A.National Advisory Committee on Children and
				Disasters
						(a)EstablishmentThe Secretary, in consultation with the
				Secretary of Homeland Security, shall establish an advisory committee to be
				known as the National Advisory Committee on Children and
				Disasters (referred to in this section as the Advisory
				Committee).
						(b)DutiesThe Advisory Committee shall—
							(1)provide advice and consultation with
				respect to the activities carried out pursuant to section 2814, as applicable
				and appropriate;
							(2)evaluate and provide input with respect to
				the medical and public health needs of children as they relate to preparation
				for, response to, and recovery from all-hazards; and
							(3)provide advice and consultation to States
				and territories with respect to State emergency preparedness and response
				activities and children, including related drills and exercises pursuant to the
				preparedness goals under section 2802(b).
							(c)Additional dutiesThe Advisory Committee may provide advice
				and recommendations to the Secretary with respect to children and the medical
				and public health grants and cooperative agreements as applicable to
				preparedness and response activities authorized under this title and title
				III.
						(d)Membership
							(1)In generalThe Secretary, in consultation with such
				other Secretaries as may be appropriate, shall appoint not to exceed 15 members
				to the Advisory Committee. In appointing such members, the Secretary shall
				ensure that the total membership of the Advisory Committee is an odd
				number.
							(2)Required membersThe Secretary, in consultation with such
				other Secretaries as may be appropriate, may appoint to the Advisory Committee
				under paragraph (1) such individuals as may be appropriate to perform the
				duties described in subsections (b) and (c), which may include—
								(A)the Assistant Secretary for Preparedness
				and Response;
								(B)the Director of the Biomedical Advanced
				Research and Development Authority;
								(C)the Director of the Centers for Disease
				Control and Prevention;
								(D)the Commissioner of Food and Drugs;
								(E)the Director of the National Institutes of
				Health;
								(F)the Assistant Secretary of the
				Administration for Children and Families;
								(G)the Administrator of the Federal Emergency
				Management Agency;
								(H)at least two non-Federal health care
				professionals with expertise in pediatric medical disaster planning,
				preparedness, response, or recovery;
								(I)at least two representatives from State,
				local, territories, or tribal agencies with expertise in pediatric disaster
				planning, preparedness, response, or recovery; and
								(J)representatives from such Federal agencies
				(such as the Department of Education and the Department of Homeland Security)
				as determined necessary to fulfill the duties of the Advisory Committee, as
				established under subsections (b) and (c).
								(e)MeetingsThe Advisory Committee shall meet not less
				than biannually.
						(f)SunsetThe Advisory Committee shall terminate on
				the date that is 5 years after the date of enactment of the Pandemic and
				All-Hazards Preparedness Act Reauthorization of
				2011.
						.
			104.Modernization of the National Disaster
			 Medical SystemSection 2812 of
			 the Public Health Service Act (42 U.S.C. 300hh–11) is amended—
				(1)in subsection (a)(3)—
					(A)in subparagraph (A), in clause (i) by
			 inserting , including at-risk individuals as applicable after
			 victims of a public health emergency;
					(B)by redesignating subparagraph (C) as
			 subparagraph (E); and
					(C)by inserting after subparagraph (B), the
			 following:
						
							(C)Considerations for at-risk
				populationsThe Secretary
				shall take steps to ensure that an appropriate specialized and focused range of
				public health and medical capabilities are represented in the National Disaster
				Medical System, which take into account the needs of at-risk individuals, in
				the event of a public health
				emergency.
							.
						
							(D)AdministrationThe Secretary may determine and pay claims
				for reimbursement for services under subparagraph (A) directly or through
				contracts that provide for payment in advance or by way of
				reimbursement.
							;
				and
					(2)in subsection (g), by striking such
			 sums as may be necessary for each of the fiscal years 2007 through 2011
			 and inserting $56,000,000 for each of fiscal years 2012 through
			 2016.
				105.Continuing the role of the Department of
			 Veterans AffairsSection
			 8117(g) of title 38, United States Code, is amended by striking such
			 sums as may be necessary to carry out this section for each of fiscal years
			 2007 through 2011 and inserting $156,500,000 for each of fiscal
			 years 2012 through 2016 to carry out this section.
			IIOptimizing State and local all-hazards
			 preparedness and response
			201.Improving State and local public health
			 security
				(a)Cooperative agreementsSection 319C–1 of the Public Health Service
			 Act (42 U.S.C. 247d–3a) is amended—
					(1)in subsection (b)(2)—
						(A)in subparagraph (A)—
							(i)by striking clauses (i) and (ii) and
			 inserting the following:
								
									(i)a description of the activities such entity
				will carry out under the agreement to meet the goals identified under section
				2802, including with respect to chemical, biological, radiological, or nuclear
				threats, whether naturally occurring, unintentional, or deliberate;
									(ii)a description of the activities such entity
				will carry out with respect to pandemic influenza, as a component of the
				activities carried out under clause (i), and consistent with the requirements
				of paragraphs (2) and (5) of subsection
				(g);
									;
							(ii)in clause (iv), by striking
			 and at the end; and
							(iii)by adding at the end the following:
								
									(vi)a description of how, as appropriate, the
				entity may partner with relevant public and private stakeholders in public
				health emergency preparedness and response;
									(vii)a description of how the entity, as
				applicable and appropriate, will coordinate with State emergency preparedness
				and response plans in public health emergency preparedness, including State
				educational agencies (as defined in section 9101(41) of the Elementary and
				Secondary Education Act of 1965) and State child care lead agencies (as defined
				in section 658D of the Child Care and Development Block Grant Act); and
									(viii)in the case of entities that operate on the
				United States-Mexico border or the United States-Canada border, a description
				of the activities such entity will carry out under the agreement that are
				specific to the border area including disease detection, identification, and
				investigation, and preparedness and response activities related to emerging
				diseases and infectious disease outbreaks whether naturally-occurring or due to
				bioterrorism, consistent with the requirements of this
				section;
									;
				and
							(B)in subparagraph (C), by inserting ,
			 including addressing the needs of at-risk individuals, after
			 capabilities of such entity;
						(2)in subsection (g)—
						(A)in paragraph (1), by striking subparagraph
			 (A) and inserting the following:
							
								(A)include outcome goals representing
				operational achievements of the National Preparedness Goals developed under
				section 2802(b) with respect to all-hazards, including chemical, biological,
				radiological, or nuclear threats; and
								;
				and
						(B)in paragraph (2)(A), by adding at the end
			 the following: The Secretary shall periodically update, as necessary and
			 appropriate, such pandemic influenza plan criteria and shall require the
			 integration of such criteria into the benchmarks and standards described in
			 paragraph (1).;
						(3)in subsection (i)—
						(A)in paragraph (1)(A)—
							(i)by striking $824,000,000 for fiscal
			 year 2007 and inserting $632,900,000 for fiscal year
			 2012; and
							(ii)by striking such sums as may be
			 necessary for each of fiscal years 2008 through 2011 and inserting
			 $632,900,000 for each of fiscal years 2013 through 2016;
			 and
							(B)by adding at the end the following:
							
								(7)Availability of cooperative agreement
				funds
									(A)In generalAmounts provided to an eligible entity
				under a cooperative agreement under subsection (a) for a fiscal year and
				remaining unobligated at the end of such year shall remain available to such
				entity for the next fiscal year for the purposes for which such funds were
				provided.
									(B)Funds contingent on achieving
				benchmarksThe continued
				availability of funds under subparagraph (A) with respect to an entity shall be
				contingent upon such entity achieving the benchmarks and submitting the
				pandemic influenza plan as described in subsection
				(g).
									;
				and
						(4)in subsection (j), by striking paragraph
			 (3).
					(b)Vaccine tracking and
			 distributionSection 319A(e)
			 of the Public Health Service Act (42 U.S.C. 247d–1(e)) is amended by striking
			 such sums for each of fiscal years 2007 through 2011 and
			 inserting $30,800,000 for each of fiscal years 2012 through
			 2016.
				(c)GAO reportSection 319C–1 of the Public Health Service
			 Act (42 U.S.C. 247d–3a) is amended by adding at the end the following:
					
						(l)GAO report
							(1)In generalNot later than 1 year after the date of
				enactment of the Pandemic and All-Hazards
				Preparedness Act Reauthorization of 2011, the Government
				Accountability Office shall conduct an independent evaluation, and submit to
				the appropriate committees of Congress a report, concerning Federal programs at
				the Department of Health and Human Services that support medical and public
				health preparedness and response programs at the State and local levels.
							(2)ContentThe report described in paragraph (1) shall
				review and assess—
								(A)the extent to which grant and cooperative
				agreement requirements and goals have been met by recipients;
								(B)the extent to which such grants and
				cooperative agreements have supported medical and public health preparedness
				and response goals pursuant to section 2802(b), as appropriate and
				applicable;
								(C)whether recipients or the Department of
				Health and Human Services have identified any factors that may impede a
				recipient’s ability to achieve programmatic goals and requirements; and
								(D)instances in which funds may not have been
				used appropriately, in accordance with grant and cooperative agreement
				requirements, and actions taken to address inappropriate
				expenditures.
								.
				202.Hospital preparedness and medical surge
			 capacity
				(a)All-Hazards public health and medical
			 response curricula and trainingSection 319F(a)(5)(B) of the Public Health
			 Service Act (42 U.S.C. 247d–6(a)(5)(B)) is amended by striking public
			 health or medical and inserting public health, medical, or
			 dental.
				(b)Encouraging health professional
			 volunteers
					(1)Emergency system for advance registration
			 of volunteer health professionalsSection 319I(k) of the Public Health
			 Service Act (42 U.S.C. 247d–7b(k)) is amended by striking $2,000,000 for
			 fiscal year 2002, and such sums as may be necessary for each of the fiscal
			 years 2003 through 2011 and inserting $5,900,000 for each of
			 fiscal years 2012 through 2016.
					(2)VolunteersSection 2813 of the Public Health Service
			 Act (42 U.S.C. 300hh–15) is amended—
						(A)in subsection (d)(2), by adding at the end
			 the following: Such training exercises shall, as appropriate and
			 applicable, incorporate the needs of at-risk individuals in the event of a
			 public health emergency.; and
						(B)in subsection (i), by striking
			 $22,000,000 for fiscal year 2007, and such sums as may be necessary for
			 each of fiscal years 2008 through 2011 and inserting $11,900,000
			 for each of fiscal years 2012 through 2016.
						(c)Partnerships for State and regional
			 preparedness To improve surge capacitySection 319C–2 of the Public Health Service
			 Act (42 U.S.C. 247d–3b) is amended—
					(1)in subsection (b)(1)(A)(ii), by striking
			 centers, primary and inserting centers, community health
			 centers, primary;
					(2)by striking subsection (c) and inserting
			 the following:
						
							(c)Use of fundsAn award under subsection (a) shall be
				expended for activities to achieve the preparedness goals described under
				paragraphs (1), (3), (4), (5), and (6) of section 2802(b) with respect to
				all-hazards, including chemical, biological, radiological, or nuclear
				threats.
							;
					(3)by striking subsection (g) and inserting
			 the following:
						
							(g)Coordination
								(1)Local response capabilitiesAn eligible entity shall, to the extent
				practicable, ensure that activities carried out under an award under subsection
				(a) are coordinated with activities of relevant local Metropolitan Medical
				Response Systems, local Medical Reserve Corps, the local Cities Readiness
				Initiative, and local emergency plans.
								(2)National collaborationPartnerships consisting of one or more
				eligible entities under this section may, to the extent practicable,
				collaborate with other partnerships consisting of one or more eligible entities
				under this section for purposes of national coordination and collaboration with
				respect to activities to achieve the preparedness goals described under
				paragraphs (1), (3), (4), (5), and (6) of section
				2802(b).
								;
				and
					(4)in subsection (j)—
						(A)in paragraph (1), by striking
			 $474,000,000 for fiscal year 2007, and such sums as may be necessary for
			 each of fiscal years 2008 through 2011 and inserting
			 $378,000,000 for each of fiscal years 2012 through 2016;
			 and
						(B)by adding at the end the following:
							
								(4)Availability of cooperative agreement
				funds
									(A)In generalAmounts provided to an eligible entity
				under a cooperative agreement under subsection (a) for a fiscal year and
				remaining unobligated at the end of such year shall remain available to such
				entity for the next fiscal year for the purposes for which such funds were
				provided.
									(B)Funds contingent on achieving
				benchmarksThe continued
				availability of funds under subparagraph (A) with respect to an entity shall be
				contingent upon such entity achieving the benchmarks and submitting the
				pandemic influenza plan as required under subsection
				(i).
									.
						203.Enhancing situational awareness and
			 biosurveillanceSection 319D
			 of the Public Health Service Act (42 U.S.C. 247d–4) is amended—
				(1)in subsection (b)—
					(A)in paragraph (1)(B), by inserting
			 poison control centers, after hospitals,;
					(B)in paragraph (2), by inserting before the
			 period the following: , allowing for coordination to maximize
			 all-hazards medical and public health preparedness and response and to minimize
			 duplication of effort; and
					(C)in paragraph (3), by inserting before the
			 period the following: and update such standards as
			 necessary;
					(2)in subsection (d)—
					(A)in the subsection heading, by striking
			 Public Health Situational
			 Awareness and inserting Modernizing Public Health Situational Awareness
			 and BioSurveillance;
					(B)in paragraph (1)—
						(i)by striking Pandemic and All-Hazards
			 Preparedness Act and inserting Pandemic and All-Hazards
			 Preparedness Act Reauthorization of 2011; and
						(ii)by inserting , novel emerging
			 threats, after disease outbreaks;
						(C)by striking paragraph (2) and inserting the
			 following:
						
							(2)Strategy and implementation
				planNot later than 180 days
				after the date of enactment of the Pandemic
				and All-Hazards Preparedness Act Reauthorization of 2011, the
				Secretary shall submit to the appropriate committees of Congress, a coordinated
				strategy and an accompanying implementation plan that identifies and
				demonstrates the measurable steps the Secretary will carry out to—
								(A)develop, implement, and evaluate the
				network described in paragraph (1), utilizing the elements described in
				paragraph (3); and
								(B)modernize and enhance biosurveillance
				activities.
								;
					(D)in paragraph (3)(D), by inserting
			 community health centers, health centers after poison
			 control,;
					(E)in paragraph (5), by striking subparagraph
			 (A) and inserting the following:
						
							(A)utilize applicable interoperability
				standards as determined by the Secretary, and in consultation with the Office
				of the National Coordinator for Health Information Technology, through a joint
				public and private sector process;
							;
				and
					(F)by adding at the end the following:
						
							(6)Consultation with the National Biodefense
				Science BoardIn carrying out
				this section consistent with section 319M, the National Biodefense Science
				Board shall provide expert advice and guidance, including recommendations,
				regarding the measurable steps the Secretary should take to modernize and
				enhance biosurveillance activities pursuant to the efforts of the Department of
				Health and Humans Services to ensure comprehensive, real-time all-hazards
				biosurveillance capabilities. In complying with the preceding sentence, the
				National Biodefense Science Board shall—
								(A)identify the steps necessary to achieve a
				national biosurveillance system for human health, with international
				connectivity, where appropriate, that is predicated on State, regional, and
				community level capabilities and creates a networked system to allow for
				two-way information flow between and among Federal, State, and local government
				public health authorities and clinical health care providers;
								(B)identify any duplicative surveillance
				programs under the authority of the Secretary, or changes that are necessary to
				existing programs, in order to enhance and modernize such activities, minimize
				duplication, strengthen and streamline such activities under the authority of
				the Secretary, and achieve real-time and appropriate data that relate to
				disease activity, both human and zoonotic; and
								(C)coordinate with applicable existing
				advisory committees of the Director of the Centers for Disease Control and
				Prevention, including such advisory committees consisting of representatives
				from State, local, and tribal public health authorities and appropriate public
				and private sector health care entities and academic institutions, in order to
				provide guidance on public health surveillance
				activities.
								;
					(3)in subsection (e)(5), by striking 4
			 years after the date of enactment of the Pandemic and All-Hazards Preparedness
			 Act and inserting 3 years after the date of enactment of the
			 Pandemic and All-Hazards Preparedness Act
			 Reauthorization of 2011;
				(4)in subsection (g), by striking such
			 sums as may be necessary in each of fiscal years 2007 through 2011 and
			 inserting $160,121,000 for each of fiscal years 2012 through
			 2016; and
				(5)by adding at the end the following:
					
						(h)DefinitionFor purposes of this section the term
				biosurveillance means the process of gathering near real-time,
				biological data that relates to disease activity and threats to human or
				zoonotic health, in order to achieve early warning and identification of such
				health threats, early detection and prompt ongoing tracking of health events,
				and overall situational awareness of disease
				activity.
						.
				IIIEnhancing medical countermeasure
			 review
			301.Special protocol assessmentSection 505(b)(5)(B) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355(b)(5)(B)) is amended by striking
			 size of clinical trials intended and all that follows through
			 . The sponsor or applicant and inserting the following:
			 “size—
				
					(i)(I)of clinical trials intended to form the
				primary basis of an effectiveness claim; or
						(II)in the case where human efficacy studies
				are not ethical or feasible, of animal and any associated clinical trials
				which, in combination, are intended to form the primary basis of an
				effectiveness claim; or
						(ii)with respect to an application for approval
				of a biological product under section 351(k) of the Public Health Service Act,
				of any necessary clinical study or studies.
					The
				sponsor or
				applicant.
			302.Authorization for medical products for use
			 in emergencies
				(a)In generalSection 564 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360bbb–3) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by striking
			 sections 505, 510(k), and 515 of this Act and inserting
			 any provision of this Act;
						(B)in paragraph (2)(A), by striking
			 under a provision of law referred to in such paragraph and
			 inserting under a provision of law in section 505, 510(k), or 515 of
			 this Act or section 351 of the Public Health Service Act; and
						(C)in paragraph (3), by striking a
			 provision of law referred to in such paragraph and inserting a
			 provision of law referred to in paragraph (2)(A);
						(2)in subsection (b)—
						(A)in the subsection heading, by striking
			 Emergency and inserting
			 Emergency or Threat
			 Justifying Emergency Authorized Use;
						(B)in paragraph (1)—
							(i)in the matter preceding subparagraph (A),
			 by striking may declare an emergency and inserting may
			 make a declaration that the circumstances exist;
							(ii)in subparagraph (A), by striking
			 specified;
							(iii)in subparagraph (B)—
								(I)by striking specified;
			 and
								(II)by striking ; or and
			 inserting a semicolon;
								(iv)by amending subparagraph (C) to read as
			 follows:
								
									(C)a determination by the Secretary that there
				is a public health emergency, or a significant potential for a public health
				emergency, that affects, or has a significant potential to affect, national
				security or the health and security of United States citizens abroad, and that
				involves a biological, chemical, radiological, or nuclear agent or agents, or a
				disease or condition that may be attributable to such agent or agents;
				or
									; and
							(v)by adding at the end the following:
								
									(D)the identification of a material threat
				pursuant to section 319F–2 of the Public Health Service Act sufficient to
				affect national security or the health and security of United States citizens
				living
				abroad.
									;
							(C)in paragraph (2)(A)—
							(i)by amending clause (ii) to read as
			 follows:
								
									(ii)a change in the approval status of the
				product such that the circumstances described in subsection (a)(2) have ceased
				to exist.
									;
				
							(ii)by striking subparagraph (B); and
							(iii)by redesignating subparagraph (C) as
			 subparagraph (B);
							(D)in paragraph (4), by striking
			 advance notice of termination, and renewal under this
			 subsection. and inserting , and advance notice of termination
			 under this subsection. The Secretary shall make any renewal under this
			 subsection available on the Internet Web site of the Food and Drug
			 Administration.; and
						(E)by adding at the end the following:
							
								(5)Explanation by SecretaryIf an authorization under this section with
				respect to an unapproved product has been in effect for more than 1 year, the
				Secretary shall provide in writing to the sponsor of such product, an
				explanation of the scientific, regulatory, or other obstacles to approval,
				licensure, or clearance of such product, including specific actions to be taken
				by the Secretary and the sponsor to overcome such
				obstacles.
								;
						(3)in subsection (c)—
						(A)in the matter preceding paragraph
			 (1)—
							(i)by inserting the Assistant Secretary
			 for Preparedness and Response, after consultation
			 with;
							(ii)by striking Health and and
			 inserting Health, and; and
							(iii)by striking circumstances of the
			 emergency involved and inserting applicable circumstances
			 described in subsection (b)(1);
							(B)in paragraph (1), by striking
			 specified and inserting referred to; and
						(C)in paragraph (2)(B), by inserting ,
			 taking into consideration the material threat posed by the agent or agents
			 identified in a declaration under subsection (b)(1)(D), if applicable
			 after risks of the product;
						(4)in subsection (d)(3), by inserting ,
			 to the extent practicable given the circumstances of the emergency,
			 after including;
					(5)in subsection (e)—
						(A)in paragraph (1)(A), by striking
			 circumstances of the emergency and inserting applicable
			 circumstances described in subsection (b)(1);
						(B)in paragraph (2)—
							(i)in subparagraph (A)—
								(I)by striking manufacturer of the
			 product and inserting person;
								(II)by striking circumstances of the
			 emergency and inserting applicable circumstances described in
			 subsection (b)(1); and
								(III)by inserting at the end before the period
			 or in paragraph (1)(B);
								(ii)in subparagraph (B)(i), by inserting before
			 the period at the end , except as provided in section 564A with respect
			 to authorized changes to the product expiration date; and
							(iii)by amending subparagraph (C) to read as
			 follows:
								
									(C)In establishing conditions under this
				paragraph with respect to the distribution and administration of the product
				for the unapproved use, the Secretary shall not impose conditions that would
				restrict distribution or administration of the product when done solely for the
				approved use.
									;
				and
							(C)by amending paragraph (3) to read as
			 follows:
							
								(3)Good manufacturing practice;
				prescriptionWith respect to
				the emergency use of a product for which an authorization under this section is
				issued (whether an unapproved product or an unapproved use of an approved
				product), the Secretary may waive or limit, to the extent appropriate given the
				applicable circumstances described in subsection (b)(1)—
									(A)requirements regarding current good
				manufacturing practice otherwise applicable to the manufacture, processing,
				packing, or holding of products subject to regulation under this Act, including
				such requirements established under section 501 or 520(f)(1), and including
				relevant conditions prescribed with respect to the product by an order under
				section 520(f)(2);
									(B)requirements established under section
				503(b); and
									(C)requirements established under section
				520(e).
									;
						(6)in subsection (g)—
						(A)in the subsection heading, by inserting
			 Review
			 and before Revocation;
						(B)in paragraph (1), by inserting after the
			 period at the end the following: “As part of such review, the Secretary shall
			 regularly review the progress made with respect to the approval, licensure, or
			 clearance of—
							
								(A)an unapproved product for which an
				authorization was issued under this section; or
								(B)an unapproved use of an approved product
				for which an authorization was issued under this
				section.
								;
				and
						(C)by amending paragraph (2) to read as
			 follows:
							
								(2)Revision and revocationThe Secretary may revise or revoke an
				authorization under this section if—
									(A)the circumstances described under
				subsection (b)(1) no longer exist;
									(B)the criteria under subsection (c) for
				issuance of such authorization are no longer met; or
									(C)other circumstances make such revision or
				revocation appropriate to protect the public health or
				safety.
									;
						(7)in subsection (h)(1), by adding after the
			 period at the end the following: The Secretary shall make any revisions
			 to an authorization under this section available on the Internet Web site of
			 the Food and Drug Administration.; and
					(8)by adding at the end of subsection (j) the
			 following:
						
							(4)Nothing in this section shall be construed
				as authorizing a delay in the review or other consideration by the Food and
				Drug Administration of any application pending before the Administration for a
				countermeasure or product referred to in subsection
				(a).
							.
					(b)Emergency use of medical
			 productsSubchapter E of
			 chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb et
			 seq.) is amended by inserting after section 564 the following:
					
						564A.Emergency use of medical products
							(a)DefinitionsIn this section:
								(1)Eligible productThe term eligible product
				means a product that—
									(A)is approved or cleared under this chapter
				or licensed under section 351 of the Public Health Service Act;
									(B)(i)is intended for use to prevent, diagnose,
				or treat a disease or condition involving a biological, chemical, radiological,
				or nuclear agent or agents, including a product intended to be used to prevent
				or treat pandemic influenza; or
										(ii)is intended for use to prevent, diagnose,
				or treat a serious or life-threatening disease or condition caused by a product
				described in clause (i); and
										(C)is intended for use during the
				circumstances under which—
										(i)a determination described in subparagraph
				(A), (B), or (C) of section 564(b)(1) has been made by the Secretary of
				Homeland Security, the Secretary of Defense, or the Secretary, respectively;
				or
										(ii)the identification of a material threat
				described in subparagraph (D) of section 564(b)(1) has been made pursuant to
				section 319F–2 of the Public Health Service Act.
										(2)ProductThe term product means a drug,
				device, or biological product.
								(b)Extension of expiration date
								(1)Authority to extend expiration
				dateThe Secretary may extend
				the expiration date of an eligible product in accordance with this
				subsection.
								(2)Expiration dateFor purposes of this subsection, the term
				expiration date means the date established through appropriate
				stability testing required by the regulations issued by the Secretary to ensure
				that the product meets applicable standards of identity, strength, quality, and
				purity at the time of use.
								(3)Effect of extensionNotwithstanding any other provision of this
				Act or the Public Health Service Act, if the expiration date of an eligible
				product is extended in accordance with this section, the introduction or
				delivery for introduction into interstate commerce of such product after the
				expiration date provided by the manufacturer and within the duration of such
				extension shall not be deemed to render the product—
									(A)an unapproved product; or
									(B)adulterated or misbranded under this
				Act.
									(4)Determinations by SecretaryBefore extending the expiration date of an
				eligible product under this subsection, the Secretary shall determine—
									(A)that extension of the expiration date will
				help protect public health;
									(B)that any extension of expiration is
				supported by scientific evaluation that is conducted or accepted by the
				Secretary;
									(C)what changes to the product labeling, if
				any, are required or permitted, including whether and how any additional
				labeling communicating the extension of the expiration date may alter or
				obscure the labeling provided by the manufacturer; and
									(D)that any other conditions that the
				Secretary deems appropriate have been met.
									(5)Scope of extensionWith respect to each extension of an
				expiration date granted under this subsection, the Secretary shall
				determine—
									(A)the batch, lot, or unit to which such
				extension shall apply;
									(B)the duration of such extension; and
									(C)any conditions to effectuate such extension
				that are necessary and appropriate to protect public health or safety.
									(c)Current good manufacturing
				practice
								(1)In generalThe Secretary may, when the circumstances
				of a domestic, military, or public health emergency or material threat
				described in subsection (a)(1)(C) so warrant, authorize, with respect to an
				eligible product, deviations from current good manufacturing practice
				requirements otherwise applicable to the manufacture, processing, packing, or
				holding of products subject to regulation under this Act, including
				requirements under section 501 or 520(f)(1) or applicable conditions prescribed
				with respect to the eligible product by an order under section
				520(f)(2).
								(2)EffectNotwithstanding any other provision of this
				Act or the Public Health Service Act, an eligible product shall not be
				considered an unapproved product and shall not be deemed adulterated or
				misbranded under this Act because, with respect to such product, the Secretary
				has authorized deviations from current good manufacturing practices under
				paragraph (1).
								(d)Emergency use instructions
								(1)In generalThe Secretary, acting through an
				appropriate official within the Department of Health and Human Services, may
				create and issue emergency use instructions to inform health care providers or
				individuals to whom an eligible product is to be administered concerning such
				product's approved, licensed, or cleared conditions of use.
								(2)EffectNotwithstanding any other provisions of
				this Act or the Public Health Service Act, a product shall not be considered an
				unapproved product and shall not be deemed adulterated or misbranded under this
				Act because of the issuance of emergency use instructions under paragraph (1)
				with respect to such product or the introduction or delivery for introduction
				of such product into interstate commerce accompanied by such
				instructions—
									(A)during an emergency response to an actual
				emergency that is the basis for a determination described in subsection
				(a)(1)(C)(i); or
									(B)by a government entity (including a
				Federal, State, local, and tribal government entity), or a person acting on
				behalf of such a government entity, in preparation for an emergency
				response.
									.
				(c)Risk evaluation and mitigation
			 strategiesSection 505–1 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1), is amended—
					(1)in subsection (f), by striking paragraph
			 (7); and
					(2)by adding at the end the following:
						
							(k)Waiver in public health
				emergenciesThe Secretary may
				waive any requirement of this section with respect to a qualified
				countermeasure (as defined in section 319F–1(a)(2) of the Public Health Service
				Act) to which a requirement under this section has been applied, if the
				Secretary determines that such waiver is required to mitigate the effects of,
				or reduce the severity of, the circumstances under which—
								(1)a determination described in subparagraph
				(A), (B), or (C) of section 564(b)(1) has been made by the Secretary of
				Homeland Security, the Secretary of Defense, or the Secretary, respectively;
				or
								(2)the identification of a material threat
				described in subparagraph (D) of section 564(b)(1) has been made pursuant to
				section 319F–2 of the Public Health Service
				Act.
								.
					(d)Products held for emergency
			 useThe Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 301 et seq.) is amended by inserting after section
			 564A, as added by subsection (b), the following:
					
						564B.Products held for emergency
				useIt is not a violation of
				any section of this Act or of the Public Health Service Act for a government
				entity (including a Federal, State, local, and tribal government entity), or a
				person acting on behalf of such a government entity, to introduce into
				interstate commerce a product (as defined in section 564(a)(4)) intended for
				emergency use, if that product—
							(1)is intended to be held and not used;
				and
							(2)is held and not used, unless and until that
				product—
								(A)is approved, cleared, or licensed under
				section 505, 510(k), or 515 of this Act or section 351 of the Public Health
				Service Act;
								(B)is authorized for investigational use under
				section 505 or 520 of this Act or section 351 of the Public Health Service Act;
				or
								(C)is authorized for use under section
				564.
								.
				303.DefinitionsSection 565 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360bbb–4) is amended by striking The Secretary,
			 in consultation and inserting the following:
				
					(a)DefinitionsIn this section—
						(1)the term countermeasure means
				a qualified countermeasure, a security countermeasure, and a qualified pandemic
				or epidemic product;
						(2)the term qualified
				countermeasure has the meaning given such term in section 319F–1 of the
				Public Health Service Act;
						(3)the term security
				countermeasure has the meaning given such term in section 319F–2 of such
				Act; and
						(4)the term qualified pandemic or
				epidemic product means a product that meets the definition given such
				term in section 319F–3 of the Public Health Service Act and—
							(A)that has been identified by the Department
				of Health and Human Services or the Department of Defense as receiving funding
				directly related to addressing chemical, biological, radiological or nuclear
				threats, including pandemic influenza; or
							(B)is included under this paragraph pursuant
				to a determination by the Secretary.
							(b)General
				dutiesThe Secretary, in
				consultation
					.
			304.Enhancing medical countermeasure
			 activitiesSection 565 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–4), as amended by
			 section 303, is further amended—
				(1)in the section heading, by striking
			 Technical
			 Assistance and inserting Countermeasure Development, Review, and Technical
			 Assistance;
				(2)in subsection (b), by striking the
			 subsection heading and all that follows through shall establish
			 and inserting the following:
					
						(b)General
				dutiesIn order to accelerate
				the development, stockpiling, approval, licensure, and clearance of qualified
				countermeasures, security countermeasures, and qualified pandemic or epidemic
				products, the Secretary, in consultation with the Assistant Secretary for
				Preparedness and Response, shall—
							(1)ensure the appropriate involvement of Food
				and Drug Administration personnel in interagency activities related to
				countermeasure advanced research and development, consistent with sections
				319F, 319F–1, 319F–2, 319F–3, and 319L of the Public Health Service Act;
							(2)ensure the appropriate involvement and
				consultation of Food and Drug Administration personnel in any flexible
				manufacturing activities carried out under section 319L of the Public Health
				Service Act, including with respect to meeting regulatory requirements set
				forth in this Act;
							(3)promote countermeasure expertise within the
				Food and Drug Administration by—
								(A)ensuring that Food and Drug Administration
				personnel involved in reviewing countermeasures for approval, licensure, or
				clearance are informed by the Assistant Secretary for Preparedness and Response
				on the material threat assessment conducted under section 319F–2 of the Public
				Health Service Act for the agent or agents for which the countermeasure under
				review is intended;
								(B)training Food and Drug Administration
				personnel regarding review of countermeasures for approval, licensure, or
				clearance;
								(C)holding public meetings at least twice
				annually to encourage the exchange of scientific ideas; and
								(D)establishing protocols to ensure that
				countermeasure reviewers have sufficient training or experience with
				countermeasures;
								(4)maintain teams, composed of Food and Drug
				Administration personnel with expertise on countermeasures, including specific
				countermeasures, populations with special clinical needs (including children
				and pregnant women that may use countermeasures, as applicable and
				appropriate), classes or groups of countermeasures, or other
				countermeasure-related technologies and capabilities, that shall—
								(A)consult with countermeasure experts,
				including countermeasure sponsors and applicants, to identify and help resolve
				scientific issues related to the approval, licensure, or clearance of
				countermeasures, through workshops or public meetings;
								(B)improve and advance the science relating to
				the development of new tools, standards, and approaches to assessing and
				evaluating countermeasures—
									(i)in order to inform the process for
				countermeasure approval, clearance, and licensure; and
									(ii)with respect to the development of
				countermeasures for populations with special clinical needs, including children
				and pregnant women, in order to meet the needs of such populations, as
				necessary and appropriate; and
									(5)establish
							;
				and
				(3)by adding at the end the following:
					
						(c)Development and animal modeling
				procedures
							(1)Availability of animal model
				meetingsTo facilitate the
				timely development of animal models and support the development, stockpiling,
				licensure, approval, and clearance of countermeasures, the Secretary shall, not
				later than 180 days after the enactment of this subsection, establish a
				procedure by which a sponsor or applicant that is developing a countermeasure
				for which human efficacy studies are not ethical or practicable, and that has
				an approved investigational new drug application or investigational device
				exemption, may request and receive—
								(A)a meeting to discuss proposed animal model
				development activities; and
								(B)a meeting prior to initiating pivotal
				animal studies.
								(2)Pediatric modelsTo facilitate the development and selection
				of animal models that could translate to pediatric studies, any meeting
				conducted under paragraph (1) shall include discussion of animal models for
				pediatric populations, as appropriate.
							(d)Review and approval of
				countermeasures
							(1)Material threatWhen evaluating an application or
				submission for approval, licensure, or clearance of a countermeasure, the
				Secretary shall take into account the material threat posed by the chemical,
				biological, radiological, or nuclear agent or agents identified under section
				319F–2 of the Public Health Service Act for which the countermeasure under
				review is intended.
							(2)Review expertiseWhen practicable and appropriate, teams of
				Food and Drug Administration personnel reviewing applications or submissions
				described under paragraph (1) shall include a reviewer with sufficient training
				or experience with countermeasures pursuant to the protocols established under
				subsection
				(b)(3)(D).
							.
				305.Regulatory management plansSection 565 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360bbb–4), as amended by section 304, is further
			 amended by adding at the end the following:
				
					(e)Regulatory management plan
						(1)DefinitionIn this subsection, the term eligible
				countermeasure means—
							(A)a security countermeasure with respect to
				which the Secretary has entered into a procurement contract under section
				319F–2(c) of the Public Health Service Act; or
							(B)a countermeasure with respect to which the
				Biomedical Advanced Research and Development Authority has provided funding
				under section 319L of the Public Health Service Act for advanced research and
				development.
							(2)Regulatory management plan
				processThe Secretary, in
				consultation with the Assistant Secretary for Preparedness and Response and the
				Director of the Biomedical Advanced Research and Development Authority, shall
				establish a formal process for obtaining scientific feedback and interactions
				regarding the development and regulatory review of eligible countermeasures by
				facilitating the development of written regulatory management plans in
				accordance with this subsection.
						(3)Submission of request and proposed plan by
				sponsor or applicant
							(A)In generalA sponsor or applicant of an eligible
				countermeasure may initiate the process described under paragraph (2) upon
				submission of written request to the Secretary. Such request shall include a
				proposed regulatory management plan.
							(B)Timing of submissionA sponsor or applicant may submit a written
				request under subparagraph (A) after the eligible countermeasure has an
				investigational new drug or investigational device exemption in effect.
							(C)Response by SecretaryThe Secretary shall direct the Food and
				Drug Administration, upon submission of a written request by a sponsor or
				applicant under subparagraph (A), to work with the sponsor or applicant to
				agree on a regulatory management plan within a reasonable time not to exceed 90
				days. If the Secretary determines that no plan can be agreed upon, the
				Secretary shall provide to the sponsor or applicant, in writing, the scientific
				or regulatory rationale why such agreement cannot be reached.
							(4)PlanThe content of a regulatory management plan
				agreed to by the Secretary and a sponsor or applicant shall include—
							(A)an agreement between the Secretary and the
				sponsor or applicant regarding developmental milestones that will trigger
				responses by the Secretary as described in subparagraph (B);
							(B)performance targets and goals for timely
				and appropriate responses by the Secretary to the triggers described under
				subparagraph (A), including meetings between the Secretary and the sponsor or
				applicant, written feedback, decisions by the Secretary, and other activities
				carried out as part of the development and review process; and
							(C)an agreement on how the plan shall be
				modified, if needed.
							(5)Milestones and performance
				targetsThe developmental
				milestones described in paragraph (4)(A) and the performance targets and goals
				described in paragraph (4)(B) shall include—
							(A)feedback from the Secretary regarding the
				data required to support the approval, clearance, or licensure of the eligible
				countermeasure involved;
							(B)feedback from the Secretary regarding the
				data necessary to inform any authorization under section 564;
							(C)feedback from the Secretary regarding the
				data necessary to support the positioning and delivery of the eligible
				countermeasure, including to the Strategic National Stockpile;
							(D)feedback from the Secretary regarding the
				data necessary to support the submission of protocols for review under section
				505(b)(5)(B);
							(E)feedback from the Secretary regarding any
				gaps in scientific knowledge that will need resolution prior to approval,
				licensure, or clearance of the eligible countermeasure, and plans for
				conducting the necessary scientific research;
							(F)identification of the population for which
				the countermeasure sponsor or applicant seeks approval, licensure, or
				clearance, and the population for which desired labeling would not be
				appropriate, if known; and
							(G)as necessary and appropriate, and to the
				extent practicable, a plan for demonstrating safety and effectiveness in
				pediatric populations, and for developing pediatric dosing, formulation, and
				administration with respect to the eligible countermeasure, provided that such
				plan would not delay authorization under section 564, approval, licensure, or
				clearance for adults.
							(6)PrioritizationIf the Commissioner of Food and Drugs
				determines that resources are not available to establish regulatory management
				plans under this section for all eligible countermeasures for which a request
				is submitted under paragraph (3)(A), the Director of the Biomedical Advanced
				Research and Development Authority, in consultation with the Commissioner of
				Food and Drugs, shall prioritize which eligible countermeasures may receive
				regulatory managements plans, and in doing so shall give priority to eligible
				countermeasures that are security
				countermeasures.
						.
			306.ReportSection 565 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360bbb–4), as amended by section 305, is further
			 amended by adding at the end the following:
				
					(f)Annual reportNot later than 180 days after the date of
				enactment of this subsection, and annually thereafter, the Secretary shall
				submit to the Committee on Health, Education, Labor, and Pensions of the Senate
				and the Committee on Energy and Commerce of the House of Representatives a
				report that details the countermeasure development and review activities of the
				Food and Drug Administration, including—
						(1)with respect to the development of new
				tools, standards, and approaches to assess and evaluate countermeasures—
							(A)the identification of the priorities of the
				Food and Drug Administration and the progress made on such priorities;
				and
							(B)the identification of scientific gaps that
				impede the development or approval, licensure, or clearance of countermeasures
				for populations with special clinical needs, including children and pregnant
				women, and the progress made on resolving these challenges;
							(2)with respect to countermeasures for which a
				regulatory management plan has been agreed upon under subsection (e), the
				extent to which the performance targets and goals set forth in subsection
				(e)(4)(B) and the regulatory management plan has been met, including, for each
				such countermeasure—
							(A)whether the regulatory management plan was
				completed within the required timeframe, and the length of time taken to
				complete such plan;
							(B)whether the Secretary adhered to the timely
				and appropriate response times set forth in such plan; and
							(C)explanations for any failure to meet such
				performance targets and goals;
							(3)the number of regulatory teams established
				pursuant to subsection (b)(4), the number of products, classes of products, or
				technologies assigned to each such team, and the number of, type of, and any
				progress made as a result of consultations carried out under subsection
				(b)(4)(A);
						(4)an estimate of resources obligated to
				countermeasure development and regulatory assessment, including Center specific
				objectives and accomplishments;
						(5)the number of countermeasure applications
				submitted, the number of countermeasures approved, licensed, or cleared, the
				status of remaining submitted applications, and the number of each type of
				authorization issued pursuant to section 564; and
						(6)the number of written requests for a
				regulatory management plan submitted under subsection (e)(3)(A), the number of
				regulatory management plans developed, and the number of such plans developed
				for security
				countermeasures.
						.
			307.Pediatric medical countermeasures
				(a)Pediatric studies of drugsSection 505A of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355a) is amended—
					(1)in subsection (d), by adding at the end the
			 following:
						
							(5)ConsultationWith respect to a drug that is a qualified
				countermeasure (as defined in section 319F–1 of the Public Health Service Act),
				a security countermeasure (as defined in section 319F–2 of the Public Health
				Service Act), or a qualified pandemic or epidemic product (as defined in
				section 319F–3 of the Public Health Service Act), the Secretary shall solicit
				input from the Assistant Secretary for Preparedness and Response regarding the
				need for and, from the Director of the Biomedical Advanced Research and
				Development Authority regarding the conduct of, pediatric studies under this
				section.
							;
				and
					(2)in subsection (n)(1), by adding at the end
			 the following:
						
							(C)For a drug that is a qualified
				countermeasure (as defined in section 319F–1 of the Public Health Service Act),
				a security countermeasure (as defined in section 319F–2 of the Public Health
				Service Act), or a qualified pandemic or epidemic product (as defined in
				section 319F–3 of such Act), in addition to any action with respect to such
				drug under subparagraph (A) or (B), the Secretary shall notify the Assistant
				Secretary for Preparedness and Response and the Director of the Biomedical
				Advanced Research and Development Authority of all pediatric studies in the
				written request issued by the Commissioner of Food and
				Drugs.
							.
					(b)Addition to priority list
			 considerationsSection 409I
			 of the Public Health Service Act (42 U.S.C. 284m) is amended—
					(1)by striking subsection (a)(2) and inserting
			 the following:
						
							(2)Consideration of available
				informationIn developing and
				prioritizing the list under paragraph (1), the Secretary—
								(A)shall consider—
									(i)therapeutic gaps in pediatrics that may
				include developmental pharmacology, pharmacogenetic determinants of drug
				response, metabolism of drugs and biologics in children, and pediatric clinical
				trials;
									(ii)particular pediatric diseases, disorders or
				conditions where more complete knowledge and testing of therapeutics, including
				drugs and biologics, may be beneficial in pediatric populations; and
									(iii)the adequacy of necessary infrastructure to
				conduct pediatric pharmacological research, including research networks and
				trained pediatric investigators; and
									(B)may consider the availability of qualified
				countermeasures (as defined in section 319F–1), security countermeasures (as
				defined in section 319F–2), and qualified pandemic or epidemic products (as
				defined in section 319F–3) to address the needs of pediatric populations, in
				consultation with the Assistant Secretary for Preparedness and Response,
				consistent with the purposes of this
				section.
								; and
				
					(2)in subsection (b), by striking
			 subsection (a) and inserting paragraphs (1) and (2)(A) of
			 subsection (a).
					(c)Advice and recommendations of the pediatric
			 advisory committee regarding countermeasures for pediatric
			 populationsSubsection (b)(2)
			 of section 14 of the Best Pharmaceuticals for Children Act (42 U.S.C. 284m
			 note) is amended—
					(1)in subparagraph (C), by striking the period
			 and inserting ; and; and
					(2)by adding at the end the following:
						
							(D)the development of countermeasures (as
				defined in section 565(a) of the Federal Food, Drug, and Cosmetic Act) for
				pediatric
				populations.
							.
					IVAccelerating medical countermeasure
			 advanced research and development
			401.BioShield
				(a)Reauthorization of the special reserve
			 fundSection 319F–2(c) of the
			 Public Health Service Act (42 U.S.C. 247d–6b(c)) is amended by adding at the
			 end the following:
					
						(11)Reauthorization of the special reserve
				fundIn addition to amounts
				otherwise appropriated, there are authorized to be appropriated for the special
				reserve fund, $2,800,000,000 for the fiscal years 2014 through 2018.
						(12)ReportNot later than 30 days after any date on
				which the Secretary determines that the amount of funds in the special reserve
				fund available for procurement is less than $1,500,000,000, the Secretary shall
				submit to the appropriate committees of Congress a report detailing the amount
				of such funds available for procurement and the impact such reduction in
				funding will have—
							(A)in meeting the security countermeasure
				needs identified under this section; and
							(B)on the biennial Public Health Emergency
				Medical Countermeasures Enterprise and Strategy Implementation Plan (pursuant
				to section
				2811(d)).
							.
				(b)Procurement of
			 countermeasuresSection
			 319F–2(c) of the Public Health Service Act (42 U.S.C. 247d–6b(c)) is
			 amended—
					(1)in paragraph (1)(B)(i)(III)(bb), by
			 striking eight years and inserting 10
			 years;
					(2)in paragraph (5)(B)(ii), by striking
			 eight years and inserting 10 years;
					(3)in paragraph (7)(C)—
						(A)in clause (i)(I), by inserting
			 including advanced research and development, after as may
			 reasonably be required,;
						(B)in clause (ii)—
							(i)in subclause (III), by striking
			 eight years and inserting 10 years; and
							(ii)by striking subclause (IX) and inserting
			 the following:
								
									(IX)Contract
				termsThe Secretary, in any
				contract for procurement under this section—
										(aa)may specify—
											(AA)the dosing and administration requirements
				for the countermeasure to be developed and procured;
											(BB)the amount of funding that will be
				dedicated by the Secretary for advanced research, development, and procurement
				of the countermeasure; and
											(CC)the specifications the countermeasure must
				meet to qualify for procurement under a contract under this section; and
											(bb)shall provide a clear statement of defined
				Government purpose limited to uses related to a security countermeasure, as
				defined in paragraph (1)(B).
										;
				and
							(C)by adding at the end the following:
							
								(viii)FlexibilityIn carrying out this section, the Secretary
				may, consistent with the applicable provisions of this section, enter into
				contracts and other agreements that are in the best interest of the Government
				in meeting identified security countermeasure needs, including with respect to
				reimbursement of the cost of advanced research and development as a reasonable,
				allowable, and allocable direct cost of the contract
				involved.
								;
						(4)in paragraph (9)(B), by inserting before
			 the period the following: , except that this subparagraph shall not be
			 construed to prohibit the use of such amounts as otherwise authorized in this
			 title; and
					(5)in paragraph (10), by adding at the end the
			 following:
						
							(C)Advanced research and
				developmentFor purposes of
				this paragraph, the term advanced research and development shall
				have the meaning given such term in section
				319L(a).
							.
					402.Biomedical Advanced Research and
			 Development Authority
				(a)DutiesSection 319L(c)(4) of the Public Health
			 Service Act (42 U.S.C. 247d–7e(c)(4)) is amended—
					(1)in subparagraph (B)(iii), by inserting
			 (which may include advanced research and development for purposes of
			 fulfilling requirements under the Federal Food, Drug, and Cosmetic Act or
			 section 351 of this Act) after development; and
					(2)in subparagraph (D)(iii), by striking
			 and vaccine manufacturing technologies and inserting
			 vaccine manufacturing technologies, dose sparing technologies, efficacy
			 increasing technologies, and platform technologies.
					(b)Strategic public-private
			 partnershipSection
			 319L(c)(4) of the Public Health Service Act (42 U.S.C. 247d–7e(c)(4)) is
			 amended by adding at the end the following:
					
						(E)Strategic investor
							(i)In generalTo support the purposes described in
				paragraph (2), the Secretary, acting through the Director of BARDA, may enter
				into an agreement (including through the use of grants, contracts, cooperative
				agreements, or other transactions as described in paragraph (5)) with an
				independent, non-profit entity to—
								(I)foster and accelerate the development and
				innovation of medical countermeasures and technologies that may assist advanced
				research and development of qualified countermeasures and qualified pandemic or
				epidemic products, including strategic investment through the use of venture
				capital practices and methods;
								(II)promote the development of new and
				promising technologies that address urgent medical countermeasure needs, as
				identified by the Secretary;
								(III)address unmet public health needs that are
				directly related to medical countermeasure requirements, such as novel
				antimicrobials for multidrug resistant organisms and multiuse platform
				technologies for diagnostics, prophylaxis, vaccines, and therapeutics;
				and
								(IV)provide expert consultation and advice to
				foster viable medical countermeasure innovators, including helping qualified
				countermeasure innovators navigate unique industry challenges with respect to
				developing chemical, biological, radiological, and nuclear countermeasure
				products.
								(ii)Eligibility
								(I)In generalTo be eligible to enter into an agreement
				under clause (i) an entity shall—
									(aa)be an independent, non-profit entity not
				otherwise affiliated with the Department of Health and Human Services;
									(bb)have a demonstrated record of being able to
				create linkages between innovators and investors and leverage such partnerships
				and resources for the purpose of addressing identified strategic needs of the
				Federal Government;
									(cc)have experience in promoting novel
				technology innovation;
									(dd)be problem driven and solution focused
				based on the needs, requirements, and problems identified by the Secretary
				under clause (iv);
									(ee)demonstrate the ability, or the potential
				ability, to promote the development of medical countermeasure products;
				and
									(ff)demonstrate expertise, or the capacity to
				develop or acquire expertise, related to technical and regulatory
				considerations with respect to medical countermeasures.
									(II)Partnering experienceIn selecting an entity with which to enter
				into an agreement under clause (i), the Secretary shall place a high value on
				the demonstrated experience of the entity in partnering with the Federal
				Government to meet identified strategic needs.
								(iii)Not agencyAn entity that enters into an agreement
				under clause (i) shall not be deemed to be a Federal agency for any purpose,
				including for any purpose under title 5, United States Code.
							(iv)DirectionPursuant to an agreement entered into under
				this subparagraph, the Secretary, acting through the Director of BARDA, shall
				provide direction to the entity that enters into an agreement under clause (i).
				As part of this agreement the Director of BARDA shall—
								(I)communicate the medical countermeasure
				needs, requirements, and problems to be addressed by the entity under the
				agreement;
								(II)develop a description of work to be
				performed by the entity under the agreement;
								(III)provide technical feedback and appropriate
				oversight over work carried out by the entity under the agreement, including
				subsequent development and partnerships consistent with the needs and
				requirements set forth in this subparagraph;
								(IV)ensure fair consideration of products
				developed under the agreement in order to maintain competition to the maximum
				practical extent, as applicable and appropriate under applicable provisions of
				this section; and
								(V)ensure, as a condition of the
				agreement—
									(aa)a comprehensive set of policies that
				demonstrate a commitment to transparency and accountability;
									(bb)protection against conflicts of interest
				through a comprehensive set of policies that address potential conflicts of
				interest, ethics, disclosure, and reporting requirements;
									(cc)that the entity provides monthly accounting
				on the use of funds provided under such agreement; and
									(dd)that the entity provides on a quarterly
				basis, reports regarding the progress made toward meeting the identified needs
				set forth in the agreement.
									(v)Supplement not supplantActivities carried out under this
				subparagraph shall supplement, and not supplant, other activities carried out
				under this section.
							(vi)No establishment of entityTo prevent unnecessary duplication and
				target resources effectively, nothing in this subparagraph shall be construed
				to authorize the Secretary to establish within the Department of Health and
				Human Services a strategic investor entity.
							(vii)Transparency and oversightUpon request, the Secretary shall provide
				to Congress the information provided to the Secretary under clause
				(iv)(V)(dd).
							(viii)Independent evaluationNot later than 4 years after the date of
				enactment of this subparagraph, the Government Accountability Office shall
				conduct an independent evaluation, and submit to the Secretary and the
				appropriate committees of Congress a report, concerning the activities
				conducted under this subparagraph. Such report shall include recommendations
				with respect to any agreement or activities carried out pursuant to this
				subparagraph.
							(ix)SunsetThis subparagraph shall have no force or
				effect after September 30,
				2016.
							.
				(c)Transaction authoritiesSection 319L(c)(5) of the Public Health
			 Service Act (42 U.S.C. 247d–7e(c)(5)) is amended by adding at the end the
			 following:
					
						(G)Government purposeIn awarding contracts, grants, and
				cooperative agreements under this section, the Secretary shall provide a clear
				statement of defined Government purpose related to activities included in
				subsection (a)(6)(B) for a qualified countermeasure or qualified pandemic or
				epidemic
				product.
						.
				(d)FundParagraph (2) of section 319L(d) of the
			 Public Health Service Act (42 U.S.C. 247d–7e(d)(2)) is amended to read as
			 follows:
					
						(2)FundingTo carry out the purposes of this section,
				there is authorized to be appropriated to the Fund $415,000,000 for each of
				fiscal years 2012 through 2016, such amounts to remain available until
				expended.
						.
				(e)Continued Inapplicability of Certain
			 ProvisionsSection
			 319L(e)(1)(C) of the Public Health Service Act (42 U.S.C. 247d–7e(e)(1)(C)) is
			 amended by striking 7 years and inserting 10
			 years.
				(f)Extension of limited antitrust
			 exemptionSection 405(b) of
			 the Pandemic and All-Hazards Preparedness Act (42 U.S.C. 247d–6a note) is
			 amended by striking 6-year and inserting
			 10-year.
				(g)Independent evaluationSection 319L of the Public Health Service
			 Act (42 U.S.C. 247d–7e) is amended by adding at the end the following:
					
						(f)Independent evaluation
							(1)In generalNot later than 180 days after the date of
				enactment of this subsection, the Government Accountability Office shall
				conduct an independent evaluation of the activities carried out to facilitate
				flexible manufacturing capacity pursuant to this section.
							(2)ReportNot later than 1 year after the date of
				enactment of this subsection, the Government Accountability Office shall submit
				to the appropriate committees of Congress a report concerning the results of
				the evaluation conducted under paragraph (1). Such report shall review and
				assess—
								(A)the extent to which flexible manufacturing
				capacity under this section is dedicated to chemical, biological, radiological,
				and nuclear threats;
								(B)the activities supported by flexible
				manufacturing initiatives; and
								(C)the ability of flexible manufacturing
				activities carried out under this section to—
									(i)secure and leverage leading technical
				expertise with respect to countermeasure advanced research, development, and
				manufacturing processes; and
									(ii)meet the surge manufacturing capacity needs
				presented by novel and emerging threats, including chemical, biological,
				radiological and nuclear
				agents.
									.
				(h)Definitions
					(1)Qualified countermeasureSection 319F–1(a)(2)(A) of the Public
			 Health Service Act (42 U.S.C. 247d–6a(a)(2)(A)) is amended—
						(A)in the matter preceding clause (i), by
			 striking to— and inserting —;
						(B)in clause (i)—
							(i)by striking diagnose and
			 inserting to diagnose; and
							(ii)by striking ; or and
			 inserting a semicolon;
							(C)in clause (ii)—
							(i)by striking diagnose and
			 inserting to diagnose; and
							(ii)by striking the period at the end and
			 inserting ; or; and
							(D)by adding at the end the following:
							
								(iii)is a product or technology intended to
				enhance the use or effect of a drug, biological product, or device described in
				clause (i) or
				(ii).
								.
						(2)Qualified pandemic or epidemic
			 productSection
			 319F–3(i)(7)(A) of the Public Health Service Act (42 U.S.C. 247d–6d(i)(7)(A))
			 is amended—
						(A)in clause (i)(II), by striking ;
			 or and inserting ;;
						(B)in clause (ii), by striking ;
			 and and inserting ; or; and
						(C)by adding at the end the following:
							
								(iii)a product or technology intended to enhance
				the use or effect of a drug, biological product, or device described in clause
				(i) or (ii);
				and
								.
						(3)Technical amendmentsSection 319F–3(i) of the Public Health
			 Service Act (42 U.S.C. 247d–6d(i)) is amended—
						(A)in paragraph (1)(C), by inserting ,
			 564A, or 564B after 564; and
						(B)in paragraph (7)(B)(iii), by inserting
			 , 564A, or 564B after 564.
						403.Strategic National Stockpile
				(a)In generalSection 319F–2 of the Public Health Service
			 Act (42 U.S.C. 247d–6b) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1)—
							(i)by inserting consistent with section
			 2811 before by the Secretary to be appropriate;
			 and
							(ii)by inserting before the period at the end
			 the following: and shall submit such review annually to the appropriate
			 Congressional committees of jurisdiction to the extent that disclosure of such
			 information does not compromise national security; and
							(B)in paragraph (2)—
							(i)by redesignating subparagraphs (E) through
			 (H) as subparagraphs (F) through (I), respectively; and
							(ii)by inserting after subparagraph (D), the
			 following:
								
									(E)identify and address the potential
				depletion and ensure appropriate replenishment of medical countermeasures,
				including those currently in the
				stockpile;
									;
				and
							(2)in subsection (f)(1), by striking
			 $640,000,000 for fiscal year 2002, and such sums as may be necessary for
			 each of fiscal years 2003 through 2006 and inserting
			 $522,486,000 for each of fiscal years 2012 through 2016.
					(b)Report on potassium iodideNot later than 270 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 to the appropriate Committees of Congress a report regarding the stockpiling of
			 potassium iodide. Such report shall include—
					(1)an assessment of the availability of
			 potassium iodide at Federal, State, and local levels; and
					(2)a description of the extent to which such
			 activities and policies provide public health protection in the event of a
			 nuclear incident, whether unintentional or deliberate, including an act of
			 terrorism.
					404.National Biodefense Science
			 BoardSection 319M(a) of the
			 Public Health Service Act (42 U.S.C. 247d–f(a)) is amended—
				(1)in paragraph (2)—
					(A)in subparagraph (D)—
						(i)in the matter preceding clause (i), by
			 striking five and inserting six;
						(ii)in clause (i), by striking
			 and at the end;
						(iii)in clause (ii), by striking the period and
			 inserting a semicolon; and
						(iv)by adding at the end the following:
							
								(iii)one such member shall be an individual with
				pediatric subject matter expertise; and
								(iv)one such member shall be a State, tribal,
				territorial, or local public health
				official.
								;
				and
						(B)by adding at the end the following flush
			 sentence:
					Nothing in this paragraph
			 shall preclude a member of the Board from satisfying two or more of the
			 requirements described in subparagraph (D).;(2)in paragraph (5)—
					(A)in subparagraph (B), by striking
			 and at the end;
					(B)in subparagraph (C), by striking the period
			 and inserting ; and; and
					(C)by adding at the end the following:
						
							(D)provide any recommendation, finding, or
				report provided to the Secretary under this paragraph to the appropriate
				committees of Congress.
							;
				and
					(3)in paragraph (8), by adding at the end the
			 following: Such chairperson shall serve as the deciding vote in the
			 event that a deciding vote is necessary with respect to voting by members of
			 the Board..
				
	
		
			Passed the Senate
			 March 7, 2012.
			
			Secretary
		
	
	
	
